IN THE COURT OF APPEALS OF TENNESSEE
                                 AT KNOXVILLE
                        Submitted on brief, December 6, 2006

                  DEBRA JANE GREY v. BOBBIE LEE BROOKS

                    Direct Appeal from the Circuit Court for Knox County
                        No. 102984    Hon. Bill Swann, Circuit Judge



                No. E2006-00751-COA-R3-CV - FILED JANUARY 24, 2007



Bobby Lee Brooks has appealed, seeking dismissal of an Order of Protection entered by the Trial
Court. No record of the evidence has been filed. We affirm the Trial Court.


Tenn. R. App. P.3 Appeal as of Right; Judgment of the Trial Court Affirmed.


HERSCHEL PICKENS FRANKS, P.J., delivered the opinion of the court, in which CHARLES D. SUSANO ,
JR., J., and D. MICHAEL SWINEY , J., joined.


Bobbie Lee Brooks, pro se.


                                            OPINION


              This case originated in the Knox County Circuit Court, when Debra Jane Grey
obtained an Order of Protection against appellant, Bobbie Lee Brooks on March 3, 2006.
Subsequently the Trial Court appointed a Special Master to conduct further proceedings on the
matter, and on March 16, an Order was entered. The appellant filed notice of appeal pro se on
March 20, 2006.

               Subsequently appellant filed a pleading seeking relief against the State of Tennessee,
unrelated to this appeal, and an Order was entered that the relief sough in his pleadings was not
properly before this Court.

               As we understand, the relief sought in the appellant’s brief is dismissal of the Order
of Protection or in the alternative to be excused from attending counseling classes because of his
physical condition.

              The Order appealed from entered on March 16, 2006 states that it was “a final Order
pronounced after proof.”

                 The record contains no transcript of the evidence heard on that date, and the issues
raised by appellant to be considered require a review of the evidence. Since the appellant did not
file a transcript of the evidence, the familiar rule is applicable here that the Judgment of the Trial
Court is conclusively presumed to be correct on evidentiary matters, absent an evidentiary record
filed in this Court of the proceedings in the Trial Court.

               For the foregoing reason, we affirm the Judgment of the Trial Court, and remand,
with the cost of the appeal assessed to the appellant, Bobbie Lee Brooks.




                                                       ______________________________
                                                       HERSCHEL PICKENS FRANKS, P.J.




                                                 -2-